Citation Nr: 0706505	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the St. Luke's Regional Medical Center for 
medical treatment between September 5, 2001 and September 12, 
2001.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to January 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Boise, Idaho, 
which denied the veteran's claim of entitlement to payment or 
reimbursement of medical expenses incurred at the St. Luke's 
Regional Medical Center (SLRMC) for medical treatment between 
September 5, 2001 and September 12, 2001.  In March 2006, the 
Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its Remand dated in March 2006, the Board noted that VA 
had received additional non-VA medical evidence that had not 
previously been associated with the claims file, that a 
waiver of initial RO review had not been received for the 
additional evidence, and that on remand the RO must review 
the new evidence and, if the claim remains denied, include 
such evidence in a supplemental statement of the case.  See 
38 C.F.R. §§ 19.37, 20.1304 (2006).  

The Board further directed that a medical opinion should be 
obtained as to whether the veteran could have been safely 
transferred to a VA medical facility prior to September 12, 
2001, accompanied by a rationalized explanation.  

The requested medical opinion, dated in August 2006, has been 
obtained.  However, there is no indication that this opinion 
has been forwarded to the veteran for his opportunity to 
respond, and there is nothing to show that a supplemental 
statement of the case has been issued that reflects 
consideration of the RO of the evidence received since the 
January 2004 statement of the case. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.  
On remand, an SSOC should be issued.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  The SSOC must reflect 
consideration of all the evidence received 
since the January 2004 statement of the case, 
including the statements from Martin B. 
Durtschi, M.D., dated in October 2003, and L. 
Tad Cowley, M.D., dated in February 2004, and 
the VA medical opinion, dated in August 2006.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



